Citation Nr: 1637338	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-19 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) with hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to January 1976, and from
July 1977 to January 1979. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in January 2012 and September 2015.  

Given the nature of the gastrointestinal symptoms as shown by the in-service and post-service clinical evidence of record, the claim remaining on appeal has been recharacterized slightly as listed on the Title Page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the undersigned regrets the further delay in the adjudication of the claim on appeal, a remand of this claim is necessary in order to ensure that there is a complete record upon which to decide this claim to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The September 2015 remand directed that the Veteran be afforded a VA examination addressing the claim remaining on appeal that included an opinion as to whether it was at least a likely as not that the Veteran's GERD had its onset in or was aggravated by service.  The examiner was specifically asked to consider any statement from the Veteran regarding the onset and continuity of symptomatology. See Dalton v Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion.)  Review of the record does reveal the specific contention from the Veteran that has experienced GERD and hiatal hernia related symptoms from service to the present time.  See statement signed by Veteran on January 30, 2007.  However, the November 2015 opinion by a VA examiner rendered following the September 2015 remand did not reflect consideration of the Veteran's continuity contentions.  Furthermore, the rationale for the opinion was limited essentially to a determination that neither GERD nor a hiatal hernia were diagnosed in service, and did not specially address whether the gastrointestinal symptoms documented therein may have represented early manifestations of a gastrointestinal disability that maturated into GERD, hiatal hernia, or another gastrointestinal diagnosis post-service.  

Given the above, the undersigned finds that the November 2015 opinion would not likely withstand judicial review as it was not in accord with the September 2015 Board remand instructions and is otherwise inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Stegall v. West, 11 Vet. App. 268 (1998) (the Board is required to insure compliance with the instructions of it remands); Dalton, Clemons, supra.   As such, the AOJ will be directed to obtain an addendum opinion from the VA clinician who completed the November 2015 opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA clinician who completed the November 2015 opinion, or a suitable substitute.  The need for further examination is left to the discretion of the clinician.  The VA electronic record should be provided to the clinician for review.  After reviewing the electronic record, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any current gastrointestinal disability is etiologically related to service? 

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should reflect specific consideration of the Veteran's contentions relating gastrointestinal  problems from service to the present time, and not be based solely on a determination of a lack of sufficient evidence of relevant in-service gastrointestinal disability, to include the lack of any specific diagnosis of a gastrointestinal disability during service.  

2.  After completion of the above and any other indicated development, the AOJ should readjudicate the claim remaining on appeal.  If this claim is denied, the AOJ should furnish the Veteran and her representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




